Case 1:21-cr-00222-TFH Document 8 Filed 03/17/21 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
Vv.

JULIAN ELIE KHATER

and

GEORGE PIERRE TANIOS,

_ Defendants.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-286

VIOLATIONS:

18 U.S.C. § 372

(Conspiracy to Impede or Injure an
Officer)

18 U.S.C. §§ 111(a)(1), (b), and 2

(Assault on a Federal Officer with a
Dangerous Weapon and Aiding and
Abetting)

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. §§ 1512(c)(2)

(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1), (b)(1)(A), (b))B)
(Entering and Remaining in a Restricted
Building or Grounds with a Deadly or
Dangerous Weapon and Causing
Significant Bodily Injury)

18 U.S.C. §§ 1752(a)(2), (b)(1)(A), (b)()(B)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon and
Causing Significant Bodily Injury)

18 U.S.C. § 1752(a)(4), (b)(1)(A), (b))(B)
(Engaging in Physical Violence in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon and
Causing Significant Bodily Injury)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00222-TFH Document 8 Filed 03/17/21 Page 2 of 7

COUNT ONE

Commencing on or about January, 6, 2021 in the District of Columbia and elsewhere, the
defendants JULIAN ELIE KHATER and GEORGE PIERRE TANIOS, knowingly and
willfully did conspire and agree together and with each other to injure U.S. Capitol Police Officer
B. Sicknick, U.S. Capitol Police Officer C. Edwards, Metropolitan Police Officer D. Chapman,
- and other officers, while those officers were engaged in, or on account of, the lawful discharge of
the duties of their office or in order to interrupt, hinder, and impede them in the discharge of their
official duties, in violation of Title 18, United States Code, Section 372.

Among the means by which the defendants and co-conspirators carried out the object of
the conspiracy were: defendants JULIAN ELIE KHATER and GEORGE PIERRE TANIOS
armed themselves with a chemical spray and utilized a chemical spray against members of the
United States Capitol Police and members of the Metropolitan Police Department who were
‘assisting the United States Capitol Police.

OVERT ACTS |

In furtherance of the conspiracy and to effect the objects thereof, the defendants performed
the following overt acts: |

1. On or about January, 6, 2021, in the District of Columbia, defendants JULIAN
ELIE KHATER and GEORGE PIERRE TANIOS joined other individuals at the United States
Capitol, which was closed to the public and guarded by members of the United States Capitol
Police and members of the Metropolitan Police Department who were assisting the United States

Capitol Police.
Case 1:21-cr-00222-TFH Document 8 Filed 03/17/21 Page 3 of 7

2. On or about January, 6, 2021, in the District of Columbia, defendants JULIAN
ELIE KHATER and GEORGE PIERRE TANIOS, jointly and in concert, moved close to the
police line that was guarding the perimeter of the Lower West Terrace of the U.S. Capitol Building.

3. On or about January, 6, 2021, in the District of Columbia, defendant GEORGE
PIERRE TANIOS carried a canister of chemical spray within a backpack that he was wearing.

4. On or about January, 6, 2021, in the District of Columbia, defendant JULIAN
ELIE KHATER asked defendant GEORGE PIERRE TANIOS for the chemical spray and
defendant JULIAN ELIE KHATER then retrieved a chemical spray from the backpack that
defendant GEORGE PIERRE TANIOS was wearing.

5. On or about January, 6, 2021, in the District of Columbia, defendants JULIAN
ELIE KHATER and GEORGE PIERRE TANIOS planned and discussed the timing of when
to utilize the chemical spray against law enforcement.

6. On or about January, 6, 2021, in the District of Columbia, defendant JULIAN
ELIE KHATER deployed a chemical spray directly at law enforcement officers in the police line
guarding the Lower West Terrace of the U.S. Capitol Building.

7. On or about January, 6, 2021, in the District of Columbia, defendant JULIAN
ELIE KHATER utilized a chemical spray against United States Capitol Police Officer B.
Sicknick, United States Capitol Police Officer C. Edwards, Metropolitan Police Officer D.
Chapman, and other law enforcement officers.

(Conspiracy to Impede or Injure an Officer, in violation of Title 18, United States Code,
Section 372)

COUNT TWO

 

On or about January 6, 2021, within the District of Columbia, JULIAN ELIE KHATER

and GEORGE PIERRE TANIOS, using a deadly or dangerous weapon, that is, a chemical spray,

3
Case 1:21-cr-00222-TFH Document 8 Filed 03/17/21 Page 4 of 7

did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee
of the United States, and of any branch of the United States Government (including any member
of the uniformed services), that is, Officer B. Sicknick, an officer of the United States Capitol
Police Department, while such officer or employee was engaged in or on account of the
performance of official duties, and where the acts involved physical contact with the victim and

the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon and
Aiding and Abetting, in violation of Title 18, United States Code, Sections 111(a)(1) and

(b), and 2)
COUNT THREE

On or about January 6, 2021, within the District of Columbia, JULIAN ELIE KHATER
and GEORGE PIERRE TANIOS, using a deadly or dangerous weapon, that is, a chemical spray,
did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee
of the United States, and of any branch of the United States Government (including any member
of the uniformed services), that is, Officer C. Edwards, an officer of the United States Capitol .
Police Department, while such officer or employee was engaged in or on account of the
performance of official duties, and where the acts involved physical contact with the victim and

the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon and
Aiding and Abetting, in violation of Title 18, United States Code, Sections 11 1(a)(1) and

(b), and 2)
COUNT FOUR

On or about January 6, 2021, within the District of Columbia, JULIAN ELIE KHATER
and GEORGE PIERRE TANIOS, using a deadly or dangerous weapon, that is, achemical spray,

did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee
Case 1:21-cr-00222-TFH Document 8 Filed 03/17/21 Page 5 of 7

of the United States, and of any branch of the United States Government (including any member
of the uniformed services), that is, Officer D. Chapman, an officer of the Metropolitan Police
Department, who was assisting the United States Capitol Police, while such officer or employee
was engaged in or on account of the performance of official duties, and where the acts involved

physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon and
Aiding and Abetting, in violation of Title 18, United States Code, Sections 1 11(a)(1) and

(b), and 2)
COUNT FIVE

On or about January 6, 2021, within the District of Columbia, JULIAN ELIE KHATER
and GEORGE PIERRE TANIOS, committed and attempted to commit an act to obstruct,
impede, and interfere with law enforcement officers, that is, Officers B. Sicknick and C. Edwards,
officers of the United States Capitol Police Department, and Officer D. Chapman, an officer of the
Metropolitan Police Department for the District of Columbia, lawfully engaged in the performance
of their official duties incident to and during the commission of a civil disorder, and the civil
disorder obstructed, delayed, and adversely affected the conduct and performance of a federally
protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT SIX

 

On or about January 6, 2021, within the District of Columbia and elsewhere, JULIAN
ELIE KHATER and GEORGE PIERRE TANIOS, attempted to, and did, corruptly obstruct,
influence, and impede an official proceeding, that is, a proceeding before Congress, by committing
an act of civil disorder, and engaging in disorderly and disruptive conduct.

(Obstructing or Impeding Any Official Proceeding, in violation of Title 18, United
States Code, Sections 1512(c)(2)) ;
Case 1:21-cr-00222-TFH Document 8 Filed 03/17/21 Page 6 of 7

COUNT SEVEN

On or about January 6, 2021, within the District of Columbia, JULIAN ELIE KHATER
and GEORGE PIERRE TANIOS, did unlawfully and knowingly enter and remain in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting, without lawful authority to do so, and, during and in relation to the offense,
did use and carry a deadly and dangerous weapon, that is, a chemical spray, and did cause
significant bodily injury.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or -
Dangerous Weapon and Causing Significant Bodily Injury, in violation of Title 18,
United States Code, Sections 1752(a)(1), (b)(1)(A) and (b)(1)(B))

COUNT EIGHT

On or about January 6, 2021, in the District of Columbia, JULIAN ELIE KHATER and
GEORGE PIERRE TANIOS, did knowingly, and with intent to impede and disrupt the orderly
conduct of Government business and official functions, engage in disorderly and disruptive
conduct in and within such proximity to, a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, when and so that such
conduct did in fact impede and disrupt the orderly conduct of Government business and official
functions and, during and in relation to the offense, did use and carry a deadly and dangerous
weapon, that is, a chemical spray, and did cause significant bodily injury.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a
Deadly or Dangerous Weapon and Causing Significant Bodily Injury, in violation of
Title 18, United States Code, Sections 1752(a)(2), (b)(1)(A) and (b)(1)(B))
Case 1:21-cr-00222-TFH Document 8 Filed 03/17/21 Page 7 of 7

COUNT NINE

On or about January 6, 2021, in the District of Columbia, JULIAN ELIE KHATER and
GEORGE PIERRE TANIOS, did knowingly, engage in any act of physical violence against any
person and property in a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting and, during and in relation to the offense, did
‘use and carry a deadly and dangerous weapon, that is, a chemical spray, and did cause significant
bodily injury.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly
or Dangerous Weapon and Causing Significant Bodily Injury, in violation of Title 18,
United States Code, Sections 1752(a)(4), (b)(1)(A) and (b)(1)(B))

COUNT TEN
On or about January 6, 2021, in the District of Columbia, JULIAN ELIE KHATER and
‘GEORGE PIERRE TANIOS, willfully and knowingly engaged in an act of physical violence
within the United States Capitol Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.

Attorney of the Coes wip? in
and for the District of Columbia.
